Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 05, 2019

The Court of Appeals hereby passes the following order:

A20D0031. CHRISTY LESCOTA-GRAILER v. SHANON DEL JONES.

      Christy Lescota-Grailer and Shanon Del Jones share joint custody of their
minor child, and they have litigated several custody disputes. In their most recent
appeal, this Court vacated a portion of the trial court’s order and remanded the case.
See Grailer v. Jones, 349 Ga. App. 625 (824 SE2d 118) (2019). On July 9, 2019, the
trial court issued its final order on remand. Lescota-Grailer filed an application for
discretionary appeal from this ruling on August 9, 2019. Jones has filed a motion to
dismiss the application as untimely.

      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). Here, Lescota-Grailer filed her application 31 days after entry
of the order, and thus the application is untimely.

      In recognition of this fact, Lescota-Grailer has filed a motion to change the
filing date. She contends that she properly filed the application on July 8, 2019 and
was surprised to learn the next day that the application had been submitted without
the trial court’s order and thus could not be accepted for filing. See Court of Appeals
Rule 31 (c). She reasons that there must have been a technical malfunction with this
Court’s e-filing system that prevented the document from uploading properly.1

      OCGA § 5-6-39 (a) (5) permits this Court to grant an extension of time for
filing an application for discretionary review. See Gable v. State, 290 Ga. 81, 84-85
(2) (a) (720 SE2d 170) (2011); accord Court of Appeals Rule 16 (c). The request for
an extension, however, “must be made before expiration of the period for filing as
originally prescribed or as extended by a permissible previous order.” OCGA § 5-6-
39 (d); see also Court of Appeals Rule 31 (i); Gable, 290 Ga. at 84-85 (2) (a).

      Lescota-Grailer does not seek an extension. She admittedly missed the filing
deadline. Assuming that this Court has inherent authority to excuse compliance with
jurisdictional requirements, such authority is necessarily limited. See, e. g., Gable,
290 Ga. at 85 (2) (b) (in a criminal case, an appellate court may excuse compliance
with such requirements only to the extent necessary to avoid or remedy constitutional
violations). Although Lescota-Grailer suggests the missed deadline was caused by a
malfunction with the Court’s e-filing system, this Court is unaware of any technical
issues with the system on the date of filing. Under these circumstances, excusing
compliance with jurisdictional requirements is not warranted.




      1
         We note that this Court received several calls on July 8 from the law office
of Lescota-Grailer’s attorney with questions regarding the e-filing process. The caller
was informed that the Court closed at 4:30 p.m. and thus any application would need
to be filed before then if the applicant wished the Court to review the submission that
day. It appears, however, that the application was not submitted until after 4:30 p.m.,
and the submission was not reviewed until the following morning at which time it
was discovered that no trial court order was included with the submission. See Court
of Appeals Rule 31 (c) (“Discretionary applications must contain a stamped ‘filed’
copy of the trial court’s order or judgment from which the appeal is sought. . . . The
Court will return any application not containing a stamped “filed” copy of the trial
court order or judgment on which the application is based.”).
     For these reasons, Lescota-Grailer’s motion to change the filing date is
DENIED, and Jones’s motion to dismiss is GRANTED. The application for
discretionary appeal is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    09/05/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.

                                                                                   , Clerk.